Title: To Benjamin Franklin from Jacob Gerhard Dircks, 15 May 1782
From: Dircks, Jacob Gerhard
To: Franklin, Benjamin


Paris 15 may [1782] Hotel dù Parc Royalrùe de Tournon fb: St: germain
Colonel Diriks Respectfull Compliments to the Minister of America and shall be oblig’d to his Excellency to inform him if there is an oportunity for Boston to send Some letters by, the Colonel would have given him self the honor to pay his respects to his Excell: in person, but an severe cold has prevented him from going out, and begs to accept his warmest Congratulation of that happy Event so glorieus finish’d between his Country and the american States.
His Excellency B: Franklin Esqr
 
Addressed: Son Excellence / Monsieur Franklin Ecuyer / Ministre Plénipotentiaire des Etats- / Unis de L’Amérique, prês sa Majesté / Três-chrêtienne / A Passy
Notation: Dircks
